Title: To George Washington from Lieutenant Colonel Jonathan Johnson, 18 July 1780
From: Johnson, Jonathan
To: Washington, George


					
						Sir:
						Camp Nelsons Point
							July 18th 1780.
					
					I have the honor to acknowledge the receipt of Your Excellency’s favor of the 13th Inst., and (in answer) beg leave to observe, that the forcible reasons suggested by your Excellency on the subject of Capt. Lacey & Lt Palmer’s Resignations, have been repeatedly urged upon them since their intentions of leaving the service have been known.
					As to the former, I should do injustice to my own feelings & sentiments were I not to say, that I think him an officer of real merit, but for more than a year past he has appeared discontented with service, from the peculiar scituation of his domestic affairs, which at present are not less embarrassd. He is now absent, but am convinced were he present, that no argument would disuade him from his purpose.
					Lieut. Palmer is a good officer, but having firmly resolved to retire

from the Army, has since he left the Regiment & his Resignation, taken the command of a Lettre of marque, bound to the West India’s, and am of opinion that previous to this, he must have sail’d. His attachments to the Army were great, but finding from a long experience that his pay was quite inadequate to the purpose of supporting him as a Gentleman, he formed a resolution, from which, no arguments or reasons were sufficient to divert him.
					For the above reasons I am strongly induced to believe that the good of the service requires, that Capt. Lacey & Lt Palmer should receive a discharge from it, and I beg leave, (by direction of Genl Huntington) to ask this favor for them. I have the Honor, to be with Respect & Esteem Your Excellency’s Most Obt & Very Servant
					
						Jona. Johnson Lt Colo. Commd.
					
				